STEVENS, Judge.
The trial judge held that the lease was not ambiguous and rendered judgment accordingly. This ruling is before us on appeal.
The pertinent portions of the lease presented to us for our consideration are as follows:
“1. That the Lessee will pay to Lessor as rent of said premises during said original term and sum of SEVENTY-THREE THOUSAND, FIVE HUNDRED NINETEEN AND 80/100 DOLLARS, Payable at the rate of $1,225.33 (1) per month, * * *.”
"(1) The monthly rental herein provided shall be reduced $225.33 per month until the addition of a third doctor; after addition of a third doctor, such reduction shall be $112.67 per month until addition of fourth doctor; and thereafter shall be the monthly sum herein provided. Any monthly credits under this paragraph shall likewise reduce the total rental for the full term herein provided.”
The record discloses that for a period of time the lessee, who is the appellant in this Court, occupied the suite of offices in question. During the early part of his occupancy, there were three medical doctors in the suite. Thereafter the number of medical doctors occupying the suite was increased to four, during which time the lessee paid the prescribed rent of $1,225.33 a month. Then followed a period of time wherein there were but three medical doctors occupying the suite. The lessee contends that with the reduction from four to three medical doctors, the lease calls for a monthly rental deduction in the sum of $112.67.
The trial judge held that the lease was not ambiguous and that commencing the time when there were four medical doctors occupying the suite and from that day forward, the monthly rental was $1,225.33 even though there might later be a reduction in the number of medical doctors occupying the suite. We agree with the trial judge. The judgment is affirmed.
CAMERON, C. J., and DONOFRIO, J., concur.